Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent is hereby suspended from the practice of law in Ohio for a period of two years, with the second year of the suspension stayed upon repayment of the sum of $6,000 within the first year of the suspension. Failure to repay the full amount within one year will result in the reinstatement of respondent’s stayed suspension. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.